DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Comment
The applicant is thanked for providing the claims with line numbers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21, 24, 27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Meratla (US 5467722).
In regard to claim 21, Meralta teaches a method (see all figures and whole disclosure) for separating carbon dioxide from a flue gas (at least 17, 1A) 4of a hydrocarbon processing plant (see power plant, column 1, line 20, column 5, line 40-45), comprising: 
5(i) removing moisture (via at least E-101, C-101) from the flue gas (17, 1A) of the hydrocarbon processing 6plant (plant) to yield an at least partially dried flue gas (4A); 
7(ii) compressing (via K-101) the at least partially dried flue gas (4A) to yield a compressed-gas 8stream (5A) having a temperature, wherein the compressed gas stream (5A) includes the 9carbon dioxide (column 5, line 50); 
10(iii) reducing the temperature of the compressed-gas stream (5A) to a temperature T1 11using a first heat exchanger (E-103, E-104, E-106); 

18(v) separating the solid condensed-phase carbon dioxide component (solid CO2 from the 19light gas component (nitrogen) to produce a condensed-phase stream (20A) and a light-gas 20stream (21A); and 
(vi) using at least a portion of the light-gas stream (21A) in the first heat exchanger (E-103, E-104, E-106).  
In regard to claim 24, Meralta teaches (see Fig. 2B) 28that tthat the compressed 29gas stream (5A) includes an acid component (see NO2 and SO2), the method further comprising condensing at least a 30portion of the acid component (NO2, SO2) to form a condensed or sulfur 31compound (see condensing of NO2 and SO2), wherein the condensed phase acid component or sulfur compound (NO2, SO2) is removed from 32the compressed gas stream (5A) prior to the carbon dioxide condensing (relative to temperatures thereof).  
In regard to claim 27, Meralta teaches that the compressed 40gas stream is at a pressure of at least about 2 psi (column 6, line 19, 35-40).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meralta (US 5467722) in view of Clodic (US 2006/0277942).
In regard to claim 25, Meralta teaches 34that that the flue gas (17, 1A) 35includes carbon dioxide and light gas but does not appear to explicitly state what percentage values of these components are within the flue gas.  However, these amounts are routine for power plant flue gases as demonstrated by Clodic (see para. 52).  Therefore it would have been obvious to a person of ordinary skill in the art to operate Meralta with flue gases having at least 10% CO2 and at least 10% nitrogen for the purpose of providing the benefits of Meralta to most flue gases, including those with such amounts of CO2 and nitrogen.

(s) 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funk (US 3970524) in view of Meralta (US 5467722).
	In regard to claim 21, Funk teaches a method for separating carbon dioxide from a flue gas (23; interpreted as a post combustion gas stream) of a hydrocarbon processing plant (interpreted as any plant that processes hydrocarbons in some way; see reactor at least, note hydrocarbons are used as fuels and are contained in the flue gas therefrom - column 3-4), comprising: 
(i) removing moisture (see water removal at 4b, 27, 41) from the flue gas of the hydrocarbon processing plant (reactor) to yield an at least partially dried flue gas (see gas after water removal); 
(ii) compressing the at least partially dried flue gas to yield a compressed gas stream (after 55) having a temperature, wherein the compressed gas stream (after 55) includes the carbon dioxide (see table II); 
(iii) reducing the temperature of the compressed gas stream to a temperature T1 using a first heat exchanger (57); 
(iv) reducing the temperature of the compressed-gas stream to a second temperature T2 using a second heat exchanger (packed towers, 59, 61, 63, 72), wherein T2 < T1 and wherein at least a portion of the carbon dioxide from the compressed gas stream condenses (column 6, line 66 - column 7, line 5), thereby yielding a solid condensed-phase carbon dioxide component (column 7, line 3 - “solid phase”) and a light-gas component (column 7, line 7 - see gases that did not solidify); 

Funk does not explicitly teach using at least a portion of the light-gas stream in the first heat exchanger (57).  However, it is well known to employ light gas streams in recuperative heat exchange to obtain refrigeration therefrom.  Meralta teaches solidifying CO2 in a second heat exchanger (9) and using at least a portion of a light gas (nitrogen) in a first heat exchanger (6, or 6, 7, 8) to aide in cooling a compressed flue gas.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Funk with the recuperative heat exchange with light gases as taught by Meralta for the purpose of improving the thermal efficiency of the process.
	In regard to claim(s) 22-23, Funk teaches that the reducing of the temperature T1 of the compressed gas stream in step (iv) includes expanding the compressed gas stream (see turbine 67). 
Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive.
	1. Applicant's argument (page 8-9) is an allegation that Funk is not analogous art to the claimed invention because Funk is a “waste processing” plant and not a hydrocarbon processing plant.  
In response, the allegation is entirely unpersuasive because the plant claimed is not distinguished from the plant of Funk.  Funk does indeed teach a hydrocarbon processing plant since hydrocarbons are processed thereby (see hydrocarbon fuels 
2. Applicant's argument (page 9-10) is an allegation that there is no need for a method of carbon dioxide.  In response, the allegation is not consistent with the teachings of the prior art which explicitly show carbon dioxide separation and there is no evidence to support that Funk teaches “no need for” carbon dioxide separation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
February 1, 2022